            Case 5:17-cv-01149-FB Document 54 Filed 11/13/18 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

JOSEPH A. POTTS, JR.,                               §
                                                    §
       Plaintiff,                                   §
                                                    §
VS.                                                 § CIVIL ACTION NO. SA-17-CA-1149-FB
                                                    §
SCHNEIDER NATIONAL CARRIERS, INC.,                  §
and WILLIAM TUINEI,                                 §
                                                    §
       Defendants.                                  §

             ORDER OF DISMISSAL WITH PREJUDICE AND FINAL JUDGMENT

       Before the Court is the Rule 41(a) Stipulation of Dismissal of Claims Against Defendants filed by

the plaintiff on November 12, 2018 (docket #53), advising that plaintiff no longer wishes to prosecute his

causes of action against defendants Schneider National Carriers, Inc. and William Tuinei and requesting

that the Court dismiss this case with prejudice. The Court finds the Rule 41(a) Stipulation of Dismissal

of Claims Against Defendants has merit and the case should be dismissed.

       Therefore, pursuant to the Rule 41(a) Stipulation of Dismissal of Claims Against Defendants

(docket #53), IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all claims, actions, and

causes of action asserted herein by the plaintiff against the defendants Schneider National Carriers, Inc.

and William Tuinei are DISMISSED WITH PREJUDICE. Motions pending, if any, are also DISMISSED,

and this case is now CLOSED.

       It is so ORDERED.

       SIGNED this 13th day of November, 2018.


                                           _________________________________________________
                                           FRED BIERY
                                           UNITED STATES DISTRICT JUDGE
